Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 1 of 19 PageID 470




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

HAMZA MALDONADO,

                   Plaintiff,

v.                                                 Case No. 3:20-cv-418-J-39PDB

BAKER COUNTY SHERIFF’S
OFFICE, et al.,

                 Defendants.
_______________________________

                                       ORDER

                                      I. Status
       Plaintiff, Hamza Maldonado, a federal inmate, is proceeding pro se on a

complaint for the violation of civil rights (Doc. 1-1; Compl.), which he filed in

state court. Defendants removed the action to this Court (Doc. 1) and filed a

motion to dismiss the complaint (Doc. 4; Motion). Plaintiff filed three responses

opposing the motion (Docs. 8-10). Additionally, Plaintiff moves the Court to

remove adversary counsel (Doc. 26), to deny Defendants qualified immunity

(Doc. 27), and for an extension of time and appointment of counsel (Docs. 31,

32).

                                II. Plaintiff’s Motions

       Despite having been advised of his obligation to comply with the Court’s

Local Rules and the Federal Rules of Civil Procedure, see Order (Doc. 6),
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 2 of 19 PageID 471




Plaintiff’s motions are facially deficient because they do not include a

memorandum of law. See M.D. Fla. R. 3.01(a) (“in a motion or other application

for an order, the movant shall include a concise statement of the precise relief

requested, a statement of the basis for the request, and a memorandum of legal

authority in support of the request.”).1 Additionally, Plaintiff improperly

designates one motion (Doc. 31) as an emergency, and he twice asks for an

extension of time to respond to Defendants’ motion to dismiss (Docs. 31, 32),

despite him having responded to the motion and being under no current

deadline in this action.

      Plaintiff’s motions are due to be stricken for his non-compliance with the

Rules, and he should know that “[t]he unwarranted designation of a motion as

an emergency motion may result in the imposition of sanctions.” See M.D. Fla.

R. 3.01(e).

                      III. Motion to Dismiss Standard

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Lotierzo v.

Woman’s World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the


      1In his motions, Plaintiff also reiterates some of the points he makes in
opposition to Defendants’ motion to dismiss.

                                        2
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 3 of 19 PageID 472




court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. A plaintiff should allege enough

facts “to raise a reasonable expectation that discovery will reveal evidence”

supporting the plaintiff’s claims. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556

(2007).

      Though detailed factual allegations are not required, Federal Rule of

Civil Procedure 8(a) demands “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. As such, a plaintiff

may not rely on “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Gill as Next Friend of K.C.R. v.

Judd, 941 F.3d 504, 511 (11th Cir. 2019) (quoting Iqbal, 556 U.S. at 678).

Rather, the well-pled allegations must nudge the claim “across the line from

conceivable to plausible.” Twombly, 550 U.S. at 570. In assessing the

sufficiency of a complaint, all reasonable inferences should be drawn in favor

of the plaintiff. See Iqbal, 556 U.S. at 678.

                          IV. Complaint Allegations

      Plaintiff filed his complaint in the Circuit Court of the Eighth Judicial

Circuit, in and for Baker County, Florida, on March 26, 2020, and he obtained




                                         3
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 4 of 19 PageID 473




leave to proceed in forma pauperis in that court. At the time, Plaintiff was a

detainee at the Baker County Detention Center.2

      Plaintiff’s complaint is somewhat confusing because he includes

extraneous facts and does not set forth his allegations plainly. However, the

gravamen of his complaint is that Defendant Rhoden retaliated against him

for exercising “his First Amendment rights by filing grievances.” 3 See Compl.

at 10. According to Plaintiff, Defendant Rhoden denied him the use of the

telephone on two days in March 2020; denied him extra time in the law library;

denied him the ability to “seek remedy with a shift supervisor”; threatened him

with physical harm; and discriminated against him by segregating black and

white inmates from going to the law library together. Id. at 7, 8.

      Plaintiff names the Detention Center as a Defendant because it

employed Defendant Rhoden. Id. at 3. He names the Sheriff’s Office because it

has “supervisory responsibility for the policies and procedures of the Baker




      2   Plaintiff is now housed at Tallahassee Federal Correctional Institution.

      3 Plaintiff also asserts Defendant Rhoden retaliated against him for
having filed other lawsuits and because he is Muslim and African American.
See Compl. at 4, 6. Plaintiff does not allege he sued Defendant Rhoden in any
other civil actions and only says in passing that he believes Defendant Rhoden
discriminated against him, so it appears these allegations are not relevant to
his primary claim that Defendant Rhoden retaliated against him for engaging
in protected speech.

                                         4
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 5 of 19 PageID 474




County Detention Center.” Id. As relief, Plaintiff seeks nominal, compensatory,

and punitive damages. Id. at 11.

                                   V. Analysis

      Defendants move to dismiss the claims against them for the following

reasons: (1) Plaintiff is a three-strikes litigant and is, therefore, barred from

proceeding in this Court under the Prison Litigation Reform Act (PLRA); (2)

the Sheriff’s Office and Detention Center are not legal entities subject to suit;

(3) Defendant Rhoden is immune from suit in his official capacity; (4)

Defendant Rhoden is entitled to qualified immunity in his individual capacity;

and (5) Plaintiff’s complaint does not satisfy federal pleading standards. See

Motion at 2, 10-11, 13.

      In response, Plaintiff says the three-strikes bar under the PLRA does not

apply to him because Defendants removed the case to this Court and paid the

filing fee; the PLRA in general does not apply because when Plaintiff filed his

complaint, he was a “detainee,” not a “prisoner”; and the federal pleading

standards do not apply because he initiated the action in state court. See Doc.

8 at 7, 8.4




      4 Whether the three-strikes bar applies will be addressed below.
However, the Court notes that the PLRA liberally defines “prisoner” as “any
person incarcerated or detained in any facility who is accused of, convicted of,
sentenced for, or adjudicated delinquent for, violations of criminal law . . . .” 28
U.S.C. § 1915(h). The Court agrees Plaintiff cannot be penalized for failing to

                                         5
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 6 of 19 PageID 475




                                A. Three Strikes

      Defendants argue this case should be dismissed outright because

Plaintiff, who is a self-proclaimed three-strikes litigant, has attempted to

circumvent the PLRA’s three-strikes bar by filing his complaint in state court.

See Motion at 7, 10. Plaintiff counters that the three-strikes bar does not apply

because he did not file his complaint in federal court, nor has he moved to

proceed in forma pauperis in this Court, and Defendants paid the filing fee.

See Doc. 8 at 8.

      The Court acknowledges and respects that a jurist of this Court recently

dismissed another of Plaintiff’s cases that was removed from state court,

finding the three-strikes bar applies and revoking Plaintiff’s in forma pauperis

status granted by the state court. See Order (Doc. 40), Case No. 3:20-cv-193-J-

25PDB.5 Other district judges in the Eleventh Circuit and elsewhere have

taken a similar approach, finding three-strikes litigants who initiate their

federal claims in state court should not be permitted to circumvent the PLRA’s

bar to proceeding in forma pauperis. In such instances, the courts reason,

three-strikes litigants essentially are benefitting from in forma pauperis status




comply with federal pleading standards given he filed his complaint in state
court.

      5 Plaintiff has appealed the Court’s Order dismissing that case. See
Notice of Appeal (Doc. 50), Case No. 3:20-cv-193-J-25PDB.

                                       6
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 7 of 19 PageID 476




because they avoid paying the filing fee in the state court and the district court.

See, e.g., Toney v. Courtney, No. 3:16CV418-LC-CJK, 2017 WL 4229068, at *6

(N.D. Fla. Aug. 30, 2017), report and recommendation adopted, No.

3:16CV418-LC-CJK, 2017 WL 4226508 (N.D. Fla. Sept. 22, 2017) (revoking the

state court’s grant of leave to proceed as a pauper because the plaintiff was a

three-strikes litigant); Harris v. Fla. Dep’t of Corr., No. 4:14cv575-RH/GRJ,

2015 WL 1729474, at *4-5 (N.D. Fla. Apr. 14, 2015) (finding “compelling

reasons for applying the three strikes bar” because the plaintiff was proceeding

in forma pauperis, albeit as granted by the state court); Riggins v. Corizon

Med. Servs., No. CIV.A. 12-0578-WS-M, 2012 WL 5471248, at *2 (S.D. Ala. Oct.

19, 2012), report and recommendation adopted, No. CIV.A. 12-0578-WS-M,

2012 WL 5470892 (S.D. Ala. Nov. 9, 2012) (“[N]ot to apply the ‘three-strikes’

rule to [the] removed state court action would allow [the plaintiff] to

accomplish an end-run around the ‘three-strikes’ rule by filing in state court

and hoping, perhaps, for removal of his action to [the district court].”); Bartelli

v. Beard, No. 3:CV-08-1143, 2008 WL 4363645, at *5 (M.D. Pa. Sept. 24, 2008)

(“[I]f [the plaintiff] were allowed to proceed in [the district court] after his case

was removed, he would essentially be proceeding under the in forma pauperis

privilege since, at no time, has he paid the filing fee.”).

      On the other hand, some district courts have concluded the three-strikes

provision does not bar a prisoner from proceeding in federal court when the


                                         7
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 8 of 19 PageID 477




prisoner initiated the action in forma pauperis in state court and the defendant

removed the action. See, e.g., Abreu v. Kooi, No. 9:14-CV-1529 (GLS/DJS), 2016

WL 4702274, at *4 (N.D.N.Y. Aug. 4, 2016), report and recommendation

adopted, No. 9:14-CV-1529 (GLS/DJS), 2016 WL 4690404 (N.D.N.Y. Sept. 7,

2016) (reasoning a three-strikes litigant who initiates an action in state court

is not “circumventing” the PLRA, even if removal is foreseeable, “because the

PLRA does not address prisoner filings in state court”); Johnson v. Rock, No.

9:14-CV-815 (DNH/ATB), 2014 WL 7410227, at *6 (N.D.N.Y. Dec. 31, 2014)

(“These cases [applying the three-strikes bar] ignore the fact that the plaintiff

did not choose to bring the action in federal court, and the defendants paid the

filing fee.”); Bailey v. Suey, No. 2:12-CV-01954-JCM, 2014 WL 3897948, at *3

(D. Nev. Aug. 11, 2014) (stressing the defendants “elect[ed] to pay the filing fee

and remove the matter to federal court”); Howard v. Braddy, No. 5:12-CV-404

(MTT), 2013 WL 5461680, at *4 (M.D. Ga. Sept. 30, 2013) (reasoning § 1915(g)

did not apply because the defendants paid the filing fee, meaning the case was

not proceeding under the in forma pauperis provision of the PLRA).6

      The only circuit court to squarely address this issue is the Tenth. See

Woodson v. McCollum, 875 F.3d 1304 (10th Cir. 2017). In Woodson, the court




      6 See also Dotson v. Shelby Cty., No. 13-2766-JDT-tmp, 2014 WL
3530820, at *5 (W.D. Tenn. July 15, 2014) (citing cases in which courts have
permitted three-strikes litigants to proceed in removed cases).

                                        8
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 9 of 19 PageID 478




ruled the three-strikes bar does not apply to removed actions because Congress

enacted § 1915(g) “to deter prisoners from filing meritless lawsuits

in federal court.” Id. at 1307 (emphasis in original). The Eleventh Circuit has

not yet ruled on this issue but has come close. See Lloyd v. Benton, 686 F.3d

1225 (11th Cir. 2012). The plaintiff in Lloyd initiated the action in state court,

and the defendants removed it. Id. at 1226. The plaintiff was a three-strikes

litigant under the PLRA, and the district court found that “allowing [him] to

proceed in federal court would contravene” the PLRA. Id. Instead of requiring

the plaintiff to pay the filing fee or dismissing the case under § 1915(g),

however, the district court chose to remand the action. Id. at 1227.

      The Eleventh Circuit vacated the district court’s remand order because

under 28 U.S.C. §§ 1331, 1441(a), and 1446(a)-(b), the district court had subject

matter jurisdiction over the action despite the plaintiff having been a three-

strikes litigant. Id. at 1227-28 (citing with approval Lisenby v. Lear, 674 F.3d

259, 262 (4th Cir. 2012)). The court declined to decide whether the district court

should dismiss the action because of the plaintiff’s three-strikes status but

cautioned that district courts may not take action that “seem[s] justifiable to

them but which are not recognized by the controlling statute.” Id. at 1228.7


      7 On remand, the district court dismissed the case on other grounds, not
reaching the issue whether the three-strikes bar should apply. See Order (Doc.
51), Case No. 3:10-cv-559-J-32JRK (dismissing the case for the plaintiff’s abuse
of judicial process).

                                        9
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 10 of 19 PageID 479




       While the Eleventh Circuit was interpreting different statutory

 provisions in Lloyd, this Court finds the cautionary rationale persuasive. Here,

 the controlling statute provides in pertinent part as follows:

              In no event shall a prisoner bring a civil action or
              appeal a judgment in a civil action or proceeding under
              this section if the prisoner has, on 3 or more prior
              occasions . . . brought an action or appeal in a court of
              the United States that was dismissed on the grounds
              that it is frivolous, malicious, or fails to state a claim
              upon which relief may be granted.

 28 U.S.C. § 1915(g) (emphasis added). The “section” under which this provision

 is found is titled, “Proceedings in forma pauperis.” Id. § 1915. This section

 permits “any court of the United States” to authorize the commencement of a

 civil action without prepayment of the filing fee, if the plaintiff shows evidence

 of his indigency. Id. § 1915(a)(1). Subsection (g), the “three-strikes rule,”

 revokes this privilege for those prisoners who have had three cases dismissed

 as frivolous, malicious, or for failure to state a claim. Id. § 1915(g).

       In this case, Plaintiff did not “bring” this action in a court of the United

 States; he initiated the action in a state court. Defendants chose to remove the

 action to this Court, as is their right. Even though the state court granted

 Plaintiff leave to proceed as a pauper, Plaintiff did not “bring” this action under

 § 1915. Indeed, upon removal, Defendants paid the filing fee in this Court. The

 three-strikes bar, according its plain language, simply does not apply. See, e.g.,




                                          10
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 11 of 19 PageID 480




 Gay v. Chandra, 682 F.3d 590, 596 (7th Cir. 2012) (recognizing the three-

 strikes provision under the PLRA “does not apply in state courts”).

       Not only does the plain language of the statute militate against the

 interpretation Defendants advance, but the purpose of § 1915(g) does as well:

 this provision was meant to curb frivolous filings by prisoners by denying them

 the privilege of commencing—not prosecuting—an action in federal court

 without prepayment of the filing fee. See Al-Amin v. Smith, 637 F.3d 1192,

 1195 (11th Cir. 2011) (“Congress enacted the PLRA ‘to reduce the number of

 frivolous cases filed by imprisoned plaintiffs.’”). See also Skinner v. Switzer,

 562 U.S. 521, 535 (2011) (noting Congress enacted the PLRA to “prevent

 sportive filings in federal court,” in part by denying abusive prisoner-litigants

 the privilege of proceeding in forma pauperis under § 1915 (emphasis added)).

       Section 1915(g) does not absolutely bar abusive prisoner-litigants from

 proceeding in federal court. It only bars those prisoners from commencing an

 action without prepayment of the filing fee unless they allege facts showing

 they are in imminent danger of serious physical injury. If Congress intended

 the three-strikes bar to apply in actions commenced in state court and removed

 to federal court, such a limitation would have been written into the statutory

 framework. It was not.8


       8 Practically speaking, applying the three-strikes bar in removed actions
 could invade the province of state legislatures to the extent they have chosen

                                        11
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 12 of 19 PageID 481




       After careful consideration, the undersigned is not persuaded the PLRA’s

 three-strikes bar applies when a prisoner properly initiates an action in state

 court and the defendants thereafter remove it to federal court and pay the

 filing fee. To be clear, a three-strikes litigant who files his civil rights action in

 state court is, in a manner of speaking, “circumventing” the three-strikes bar.

 But, because that bar applies only to actions proceeding in forma pauperis in

 federal court, such a litigation strategy is permissible unless and until

 Congress or state legislatures say otherwise. Plaintiff did not commence his

 action in this Court, so § 1915 is not implicated. As the Tenth Circuit said of

 the defendants in the Woodson case, it was not Plaintiff who sought the federal

 forum or who chose to “burden the federal courts”; Defendants did. See 875

 F.3d at 1307.




 not to adopt a provision similar to § 1915(g) to address abusive prisoner
 litigation. See, e.g., Howard v. Braddy, No. 5:12-CV-404 MTT, 2013 WL
 5461680, at *4 (M.D. Ga. Sept. 30, 2013) (noting the defendants’ decision to
 remove the case was puzzling given Georgia has adopted a “three-strikes
 provision almost identical to the federal provision”). See also Abdul-Akbar v.
 McKelvie, 239 F.3d 307, 314-15 (3d Cir. 2001) (noting three-strikes litigants
 “may seek relief in state court, where limitations” on proceeding in forma
 pauperis “may not be as strict” as they are under the PLRA); Wilson v. Yaklich,
 148 F.3d 596, 605 (6th Cir. 1998) (“The plaintiff, despite being barred from
 bringing his present § 1983 claims in federal court as an indigent, still had
 available to him at the time of the initial filing the opportunity to litigate his
 federal constitutional causes of action in forma pauperis in state court.”).

                                          12
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 13 of 19 PageID 482




                            B. Claims Against Entities

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege “a person”

 acting under the color of state law deprived him of a right secured under the

 United States Constitution or federal law. See 42 U.S.C. § 1983. When a

 plaintiff attempts to sue an entity, as opposed to an individual person, the law

 of the state in which the district court sits determines whether the entity has

 the capacity to be sued under § 1983. See Dean v. Barber, 951 F.2d 1210, 1214-

 15 (11th Cir. 1992). In Florida, a sheriff’s office is not a legal entity subject to

 suit under § 1983. See Faulkner v. Monroe Cty. Sheriff's Dep’t, 523 F. App’x

 696, 701 (11th Cir. 2013) (affirming dismissal of the Monroe County Sheriff’s

 Office). See also Herrera v. Rambosk, No. 2:17-cv-472-FtM-29MRM, 2019 WL

 1254772, at *4 (M.D. Fla. Mar. 19, 2019) (dismissing the Collier County Jail

 under § 1915(e)(2)(B)(ii)); Monroe v. Charlotte Cty. Jail, No. 2:15-cv-729-FtM-

 99MRM, 2015 WL 7777521, at *2 (M.D. Fla. Dec. 3, 2015) (“A correctional

 facility or [a] jail is not a proper defendant in a case brought under 42 U.S.C. §

 1983.” (citing Chapter 30, Florida Statutes)).

       It appears the Baker County Sheriff’s Office and the Baker County

 Detention Center are one and the same. Regardless, a sheriff’s office, jail, or

 detention center is not an entity subject to suit under Florida law. As such,

 these Defendants are due to be dismissed from this action.




                                         13
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 14 of 19 PageID 483




                     C. Claims Against Defendant Rhoden

       Plaintiff contends he brings claims against Defendant Rhoden both in

 his individual and official capacities. See Compl. at 3. When a plaintiff sues a

 governmental actor in his official capacity, the action is one against the entity

 the actor represents. Brown v. Neumann, 188 F.3d 1289, 1290 (11th Cir. 1999).

 Because an official-capacity claim against Defendant Rhoden essentially is an

 action against the entity for which he works, and because the Sheriff’s Office

 is not amenable to suit, the official-capacity claim against Defendant Rhoden

 is due to be dismissed.

       As to the individual-capacity claims against him, Defendant Rhoden

 invokes qualified immunity. See Motion at 11-12. An official sued in his

 individual capacity “is entitled to qualified immunity for his discretionary

 actions unless he violated ‘clearly established statutory or constitutional rights

 of which a reasonable person would have known.’” Black v. Wigington, 811 F.3d

 1259, 1266 (11th Cir. 2016) (quoting Case v. Eslinger, 555 F.3d 1317, 1325

 (11th Cir. 2009)). Qualified immunity allows government employees to exercise

 their official duties without fear of facing personal liability. Alcocer v. Mills,

 906 F.3d 944, 951 (11th Cir. 2018). The doctrine protects all but the plainly

 incompetent or those who knowingly violate an inmate’s constitutional rights.

 Id. In other words, “[q]ualified immunity shields an officer from suit when [he]

 makes a decision that, even if constitutionally deficient, reasonably


                                        14
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 15 of 19 PageID 484




 misapprehends the law governing the circumstances [he] confronted.” Taylor

 v. Riojas, 141 S. Ct. 52, 53 (2020) (quoting Brosseau v. Haugen, 543 U.S. 194,

 198 (2004)).

       Upon invoking qualified immunity, a defendant bears the initial burden

 to demonstrate he was acting within his discretionary authority at the relevant

 times. Id. Plaintiff alleges facts that demonstrate Defendant Rhoden was

 acting within the scope of his discretionary duties at the relevant times. As

 such, the burden shifts to Plaintiff, who must point to facts that, accepted as

 true, demonstrate Defendant Rhoden violated a constitutional right that was

 “clearly established” at the time of the alleged violation. Id.

       A liberal construction of Plaintiff’s complaint suggests he alleges two

 claims under the First Amendment: retaliation and a denial of access to the

 courts. An inmate who suffers adverse consequences as a result of submitting

 grievances about his conditions of confinement demonstrates a First

 Amendment violation. Farrow v. West, 320 F.3d 1235, 1248 (11th Cir. 2003).

 To state an actionable retaliation claim, a plaintiff must allege:

                (1) his speech was constitutionally protected; (2) the
                inmate suffered adverse action such that the [official’s]
                allegedly retaliatory conduct would likely deter a
                person of ordinary firmness from engaging in such
                speech; and (3) there is a causal relationship between
                the retaliatory action . . . and the protected speech [the
                grievance].




                                           15
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 16 of 19 PageID 485




 O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011) (first and third

 alterations in original).

       In their motion to dismiss, Defendants do not directly address Plaintiff’s

 allegations of retaliation under the First Amendment. See Motion at 11-12.

 Rather, they argue the adverse actions Defendant Rhoden allegedly took

 against Plaintiff do not themselves constitute constitutional violations. While

 true, this analysis misses the mark. “The gist of a retaliation claim is that a

 prisoner is penalized for exercising the right of free speech. The penalty need

 not rise to the level of a separate constitutional violation.” Thomas v. Evans,

 880 F.2d 1235, 1242 (11th Cir. 1989).

       Plaintiff alleges he filed grievances against Defendant Rhoden

 complaining about his access to the law library and about Rhoden’s general

 demeanor toward him. Thereafter, according to Plaintiff, Defendant Rhoden

 threated him and refused to extend him certain privileges (such as using the

 phone and having extra time in the law library). While such acts themselves

 do not amount to constitutional violations, accepting Plaintiff’s allegations as

 true, he was “penalized” for exercising his right to free speech. That is enough

 to allege the violation of a clearly established constitutional right. Accordingly,

 Defendant Rhoden is not entitled to qualified immunity at the pleading stage.

       Plaintiff, however, does not state a denial-of-access-to-the-courts claim.

 To state a claim for a denial of access to the courts, a plaintiff must allege an


                                         16
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 17 of 19 PageID 486




 “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also Barbour v.

 Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). “Actual injury may be established

 by demonstrating that an inmate’s efforts to pursue a nonfrivolous claim were

 frustrated or impeded by . . . an official’s action.” Barbour, 471 F.3d at 1225

 (citations omitted). Whether a plaintiff suffered “actual injury” is a narrow

 inquiry, focusing solely on a prison official’s interference with nonfrivolous

 appeals in a criminal case, petitions for habeas corpus, or civil rights actions.

 Al-Amin v. Smith, 511 F.3d 1317, 1332 (11th Cir. 2008).

       Plaintiff does not allege Defendant Rhoden’s conduct impeded his ability

 to pursue a non-frivolous claim. He does not, for instance, allege he missed a

 deadline in a criminal, habeas, or civil rights case.9 Even more, Plaintiff does

 not discuss his other lawsuits other than in generalizations. Thus, Plaintiff’s

 claim for a denial of access to the courts is subject to dismissal.

                                  VI. Conclusion

       For the reasons stated, Plaintiff is entitled to proceed in this Court only

 on his First Amendment retaliation claim against Defendant Rhoden. While

 Plaintiff’s three-strikes status does not bar him from proceeding in this Court,

 he is reminded of his obligation to comply with the Federal Rules of Civil


       9 In fact, the Court takes judicial notice that the civil rights case Plaintiff
 initiated with another inmate with whom Plaintiff alleges Defendant Rhoden
 prevented him from working was dismissed for reasons unrelated to Plaintiff’s
 allegations in this case. See Order (Doc. 40), Case No. 3:20-cv-193-J-25PDB.

                                          17
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 18 of 19 PageID 487




 Procedure and the Local Rule of this Court, which have been revised effective

 February 1, 2021. The Court cautions Plaintiff that abusive litigation tactics

 or filings or a continued disregard for Court rules and orders may result in

 sanctions under Rule 11 of the Federal Rules of Civil Procedure, including

 dismissal of the action.

       Accordingly, it is now

       ORDERED:

       1.    Defendants’ Motion to Dismiss (Doc. 4) is GRANTED in part and

 DENIED in part. The motion is granted to the extent Plaintiff’s claims

 against Defendants Baker County Sheriff’s Office and the Baker County

 Detention Center are dismissed, and Plaintiff’s access-to-court claim against

 Defendant Rhoden is dismissed. In all other respects, the motion is denied.

       2.    Defendant Rhoden must answer Plaintiff’s complaint within

 twenty days of the date of this Order.

       3.    Plaintiff’s motions (Docs. 26, 27, 31, 32) are STRICKEN for

 Plaintiff’s failure to comply with the Federal Rules of Civil Procedure and this

 Court’s Local Rules.




                                       18
Case 3:20-cv-00418-BJD-PDB Document 33 Filed 01/13/21 Page 19 of 19 PageID 488




      DONE AND ORDERED at Jacksonville, Florida, this 13th day of

 January 2021.




 Jax-6
 c:
 Hamza Maldonado
 Counsel of Record




                                     19
